Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement submitted on 02/14/2020 has been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Arumugasamy et al. (US 9,649,974 Bl, hereinafter Arumugasamy), in view of George T.G. et al. (CN 107878303 B, hereinafter George), and further in view of Kraft et al. (WO 2015/042806 A1, hereinafter Kraft).
Regarding Claim 1, Arumugasamy discloses, a system for controlling headlamp beam of a vehicle Arumugasamy(see e.g., “a system and method for assisted real-time control of a vehicle headlight”, col. 3, lines 17-18), the system 500 system (see e.g.,  Fig. 4, computer system 401) comprising: 
a signal processing unit 509 (see e.g.,  Fig. 4, network interface 407); 
 a relay circuit 401 capable to perform action based on the signal from the signal processing unit (see e.g., Fig. 1, interface 124 and/or “a Light intensity analyzer 126 may receive at least one of the vehicle information 106”, Fig. 1, col. 4, lines 46-47, and/or “the Light intensity analyzer 126 may determine a current light intensity distribution 204 of the vehicle headlight 128”, col. 4, lines 56-58); 
a switch 302 (see e.g., “the vehicle headlight 128 may be controlled based on the comparison”, col. 5, lines 11-13 and/or  “The vehicle headlight 128 may be controlled either by altering the headlight mode or by altering the light intensities…the vehicle headlight 128 may be switched from low beam to high beam…”, col. 7, lines 18-24); 
a user device 407 (see e.g., “The interface(s) 124 may include…allowing the Headlight Controlling Device 102 to interact with user devices”, Fig. 1, col. 4, lines 34-35 and/or “Using the network interface 407 and the communication network 408, the computer system 401 may communicate with devices 410, 411…The devices may include…various mobile devices such as cellular telephones, smartphones ( e.g., Apple iPhone, Blackberry, Android-based phones, etc.)…”, Fig. 4 col. 9, lines 8-19 and/or “A user may include a person, a person using a device such as such as those included in this disclosure, or such a device itself”, Fig. 4, col. 8 lines 13-15) comprising:
comparing one or more parameters with the predefined threshold value based upon traffic management guidelines and motor vehicle guidelines associated with the received signals (see e.g., “the Light Intensity Analyzer 126, compares the current light intensity distribution 204 with an optimal light intensity distribution 118, wherein the optimal light intensity distribution 118 is retrieved by looking-up the database 104 using current vehicle parameters. The current vehicle parameters may include the vehicle information 106, the vehicle speed 108, the road information 110, the area information 112 and the weather information 114”, col. 5, lines 2-9 and/or “The database 104 may include a predefined mapping between the current vehicle parameters or conditions and the optimal light intensity distribution 118 for those current vehicle parameters”, col. 7, lines 8-11 and/or “If the current light intensity distribution 204 is lesser than the optimal light intensity distribution 118, then the vehicle headlight 128 may be switched from low beam to high beam. If the current light intensity distribution 204 is greater than the optimal light intensity distribution 118, then the vehicle headlight 128 may be switched from high beam to low beam or from higher light intensity to lower light intensity.”, col. 7, lines 22-29); 
instructing the user to change the status of the headlamp using the switch 302 based upon the comparison of the one or more parameters with the predefined threshold value (see e.g., “if the weather information 114 as collected in step 302 indicates foggy conditions and the optimal light intensity distribution 118 indicates that a wider spread of light is required when compared to the current light intensity distribution 204 of the headlights, then the recommended mode 116 may suggest to the driver of the vehicle to turn on the fog lamps of the vehicle”, col. 7, lines 34-41); 
controlling the status of the headlamps upon receiving command by the user based upon the instructions (see e.g., “if the weather information 114 as collected in step 302 indicates foggy conditions and the optimal light intensity distribution 118 indicates that a wider spread of light is required when compared to the current light intensity distribution 204 of the headlights, then the recommended mode 116 may suggest to the driver of the vehicle to turn on the fog lamps of the vehicle”, col. 7, lines 34-41) or automatically operating the relay circuit 401 based upon the received signals (see e.g., “In some other embodiments, headlight controlling device 102 may automatically change the configuration of the headlights to achieve the recommended mode, in this case, automatically switching the fog lights on”, col. 7, lines 41-44).
Arumugasamy fails to explicitly disclose, mobile device comprising  Global Positioning System (GPS) 408-A tracker capable to receive signals; 
an output unit; a processor 408-B; and 
a memory 408-C coupled with the processor 408-A, wherein the processor 408-A is capable of executing programmed instructions stored in the memory 408-C.
In the same field of endeavor George discloses, a Global Positioning System (GPS) 408-A tracker capable to receive signals George(see e.g., “external information, such as  environmental details, from an external source service, may be collected by the mobile computing device 101 in conjunction with a GPS sensor 1072 to automatically control the fog light of the vehicle 103”, Fig. 2b, page 6, lines 18-20); 
an output unit (see e.g., “The mobile computing device 101 includes an I/O interface 111”, page 4, line 51); 
a processor 408-B (see e.g., “The mobile computing device 101 includes an I/O interface 111, a memory 113, and a processor 115”, page 4, line 51); and 
a memory 408-C coupled with the processor 408-A, wherein the processor 408-A is capable of executing programmed instructions stored in the memory 408-C(see e.g., “The mobile computing device 101 includes an I/O interface 111, a memory 113, and a processor 115”, page 4, line 51) for:
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Arumugam’s teachings with George, in order to receive external information, such as environmental details, from an external source service collected by a mobile device with a GPS sensor to automatically control the fog lights of a vehicle (see George, page 6, lines 17-19).
Arumugasamy and George combined fail to explicitly disclose notifying information based upon the one or more parameters.
In the same field of endeavor, Kraft discloses, notifying information based upon the one or more parameters (see e.g., “ At block 902, the apparatus determines that an event has occurred.”, Fig. 9, page 29, line 29 and/or “At block 904, the apparatus causes actuation of a notification indicative of occurrence of the event”, Fig. 9, page 30, line 1);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Arumugam and George with Kraft, in order to design the apparatus so that the apparatus does what the user wants it to do in response to input from the user and receive notification on the apparatus based on determination of occurrence of an event (see Shen, paragraph [0001]-[0003]).
Regarding Claim 2, Arumugasamy, George and Kraft combined disclose, wherein the signal processing unit 509 comprises an encoder 501, a RF transmitter 502, one or more antenna (503, 505), a RF receiver 506, a decoder 507 and a signal manipulator 508 (see Arumugasamy e.g., “the Headlight Controlling Device 102 comprises a processor 120, a memory 122 coupled to 20 the processor 120, and interface(s) 124. The processor 120 may be implemented as one or more microprocessors, microcomputers, microcontrollers, digital signal processors, central processing units, state machines, logic circuitries, and/or any devices that manipulate signals based on operational instructions…”, col. 4, lines 18-31, and/or “a transceiver 406 may be disposed in connection with the processor 402…the transceiver may include an antenna operatively connected to a transceiver chip”, col. 8, lines 53-58),
George in the same field of endeavor discloses, wherein the signal processing unit 509 comprises an encoder 501, a decoder 507 (see e.g., “wherein the transmission signal encoded with code or logic can be transmitted by the transmitting station and received by the receiving station, wherein the code or logic encoded in the transmission signal can be decoded…”, page 8, lines 41-44).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Arumugam and Kraft’s teachings with George, in order to receive external information, such as environmental details, from an external source service collected by a mobile device with a GPS sensor to automatically control the fog lights of a vehicle (see George, page 6, lines 17-19).
Regarding Claim 3, Arumugasamy, George and Kraft combined disclose, wherein the signal processing unit 509 is capable to process the signals received from the GPS tracker 408-A of the user device 407 through a communication medium (see George e.g., “In order to automate the headlight of the vehicle 103, the mobile computing device 101 may be initially connected to the vehicle lighting module 119. In order to automatically control the headlight, the mobile computing device 101 can receive the vehicle-related information from a plurality of sensors 107 configured on the mobile computing device 101, and can receive external information from a plurality of external sources 109. In one embodiment, the plurality of sensors 107 may include, but are not limited to, a camera, a GPS sensor…”, page 4, lines 25-30, and/or “such as environmental details, from an external source service, may be collected by the mobile computing device 101 in conjunction with a GPS sensor 1072…”, page 6, lines 17-18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Arumugam and Kraft’s teachings with George, in order to receive external information, such as environmental details, from an external source service collected by a mobile device with a GPS sensor to automatically control the fog lights of a vehicle (see George, page 6, lines 17-19).
Regarding Claim 4, Arumugasamy, George and Kraft combined disclose, wherein the output unit of the user device 407 is capable to provide output in various forms comprises at least one of an audio output, a video output and an audio video output (see Arumugasamy e.g., “Output device 405 may be a …video display ( e.g., cathode ray tube (CRT), liquid crystal display (LCD), light-emitting diode (LED), plasma, or the like), audio speaker, etc.”, col. 8, lines 50-53).
Regarding Claim 5, Arumugasamy, George and Kraft combined disclose, wherein the signal received by the GPS tracker 408-A are associated with at least one of a geographical area (see George e.g., “sensors 107 configured on the mobile computing device 101, and can receive external information from a plurality of external sources 109. In one embodiment, the plurality of sensors 107 may include, but are not limited to, a camera, a GPS sensor, a gyroscope and an accelerometer. The vehicle-related information includes the track data of the vehicle, the position data of the vehicle, the geographic data around the vehicle position and the presence of the movable and non-movable object in front of the vehicle and the data of the preference associated with the vehicle operator. In one embodiment, the plurality of external sources 109 may include, but are not limited to, a media source, a weather service provider, a location protocol application, and a traffic rule provider”, page 4, lines 28-34), road width, traffic on the geographical area (see George e.g., “The external information includes environmental data around the vehicle, traffic data associated with the vehicle location, and vehicle illumination protocols around the vehicle location”, page 4, lines 34-35), a toll plaza situated on the geographical area.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Arumugam and Kraft’s teachings with George, in order to receive external information, such as environmental details, from an external source service collected by a mobile device with a GPS sensor to automatically control the fog lights of a vehicle (see George, page 6, lines 17-19).
Regarding Claim 6, Arumugasamy, George and Kraft combined disclose, wherein one or more parameters that are compared with the predefined threshold value based upon the traffic management guidelines and the motor vehicle guidelines comprises at least one of speed limit of vehicle in the geographical area (see Arumugasamy e.g., “the Light Intensity Analyzer 126, compares the current light intensity distribution 204 with an optimal light intensity distribution 118, wherein the optimal light intensity distribution 118 is retrieved by looking-up the database 104 using current vehicle parameters. The current vehicle parameters may include the vehicle information 106, the vehicle speed 108, the road information 110, the area information 112 and the weather information 114”, col. 5, lines 2-9), traffic rules, turning point, blind spot, municipal limits of the geographical area, headlamp dipping rules, penalty for violating the rules and the like.
Regarding Claim 7, Arumugasamy, George and Kraft combined disclose, wherein upon receiving inputs for enabling or disabling one or 20 more parameters from the user, the processor 408-B is configured to enable or disable the notification for the one or more parameters (see Kraft e.g., “At block 906, the apparatus receives an indication of a notification disablement input associated with the notification…At block 908, the apparatus causes disablement of the notification based, at least in part, on the notification disablement input… At block 910, the apparatus receives an indication of a notification enablement input associated with the notification…the apparatus causes enablement of the notification based, at least in part, on the notification enablement input,”, Fig. 9, [00145]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Arumugam and George with Kraft, in order to design the apparatus so that the apparatus does what the user wants it to do in response to input from the user and receive notification on the apparatus based on determination of occurrence of an event (see Shen, paragraph [0001]-[0003]).
Regarding Claim 8, Arumugasamy discloses, a method for controlling headlamp beam of automobile (see e.g., “a system and method for assisted real-time control of a vehicle headlight”, col. 3, lines 17-18), the system 500 system (see e.g.,  Fig. 4, computer system 401) the method comprising: 
Comparing, via a processor 408-B, one or more parameters with the predefined threshold value based upon traffic management guidelines and motor vehicle guidelines associated with the received signals (see e.g., “the Light Intensity Analyzer 126, compares the current light intensity distribution 204 with an optimal light intensity distribution 118, wherein the optimal light intensity distribution 118 is retrieved by looking-up the database 104 using current vehicle parameters. The current vehicle parameters may include the vehicle information 106, the vehicle speed 108, the road information 110, the area information 112 and the weather information 114”, col. 5, lines 2-9 and/or “The database 104 may include a predefined mapping between the current vehicle parameters or conditions and the optimal light intensity distribution 118 for those current vehicle parameters”, col. 7, lines 8-11 and/or “If the current light intensity distribution 204 is lesser than the optimal light intensity distribution 118, then the vehicle headlight 128 may be switched from low beam to high beam. If the current light intensity distribution 204 is greater than the optimal light intensity distribution 118, then the vehicle headlight 128 may be switched from high beam to low beam or from higher light intensity to lower light intensity.”, col. 7, lines 22-29); 
Instructing, via the processor 408-B, the user to change the status of the headlamp using the switch based upon the comparison of the one or more parameters with the predefined threshold value (see e.g., “if the weather information 114 as collected in step 302 indicates foggy conditions and the optimal light intensity distribution 118 indicates that a wider spread of light is required when compared to the current light intensity distribution 204 of the headlights, then the recommended mode 116 may suggest to the driver of the vehicle to turn on the fog lamps of the vehicle”, col. 7, lines 34-41); 
Controlling, via the processor 408-B, the status of the headlamps upon receiving command by the user based upon the instructions (see e.g., “if the weather information 114 as collected in step 302 indicates foggy conditions and the optimal light intensity distribution 118 indicates that a wider spread of light is required when compared to the current light intensity distribution 204 of the headlights, then the recommended mode 116 may suggest to the driver of the vehicle to turn on the fog lamps of the vehicle”, col. 7, lines 34-41) or automatically operating the relay circuit 401 based upon the received signals (see e.g., “In some other embodiments, headlight controlling device 102 may automatically change the configuration of the headlights to achieve the recommended mode, in this case, automatically switching the fog lights on”, col. 7, lines 41-44).
Arumugasamy fails to explicitly disclose, via processor 408-B of a user device.
In the same field of endeavor George discloses, via processor 408-B of a user device (see e.g., “The mobile computing device 101 includes an I/O interface 111, a memory 113, and a processor 115”, page 4, line 51 and/or “external information, such as  environmental details, from an external source service, may be collected by the mobile computing device 101 in conjunction with a GPS sensor 1072 to automatically control the fog light of the vehicle 103”, Fig. 2b, page 6, lines 18-20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Arumugam’s teachings with George, in order to receive external information, such as environmental details, from an external source service collected by a mobile device with a GPS sensor to automatically control the fog lights of a vehicle (see George, page 6, lines 17-19).
Arumugasamy and George combined fail to explicitly disclose notifying information based upon the one or more parameters.
In the same field of endeavor, Kraft discloses, notifying information based upon the one or more parameters (see e.g., “ At block 902, the apparatus determines that an event has occurred.”, Fig. 9, page 29, line 29 and/or “At block 904, the apparatus causes actuation of a notification indicative of occurrence of the event”, Fig. 9, page 30, line 1);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Arumugam and George with Kraft, in order to design the apparatus so that the apparatus does what the user wants it to do in response to input from the user and receive notification on the apparatus based on determination of occurrence of an event (see Shen, paragraph [0001]-[0003]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARID SEYEDVOSOGHI/            Examiner, Art Unit 2645